Citation Nr: 0803013	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-31 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis, residual of the left ankle fracture, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities, claimed as numbness 
in toes and feet, including as secondary to the service-
connected left ankle disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 through 
November 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The issues of entitlement to service connection for 
peripheral neuropathy, bilateral lower extremities, claimed 
as numbness in toes and feet, including as secondary to the 
service-connected left ankle disability, and entitlement to 
service connection for a low back disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ankle disability is not manifested by 
ankylosis in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.

2.  The veteran's claim for service connection for a low back 
disability was denied in July 1998, and an appeal was not 
perfected.

3. An October 2003 statement from the veteran's VA treating 
physician was not of record at the time of the July 1998 
decision, and it suggests that there may be a connection 
between the veteran's back pain and the boot he wears to 
immobilize his service connected left ankle.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis, residual of the left ankle fracture, are 
not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2007).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002 & Supp. 
2005); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating - Left Ankle
The veteran is seeking a rating in excess of 20 percent for 
his service-connected traumatic arthritis, residual of 
fracture of left ankle.  The disability at issue was 
originally service connected in the February 1976 rating 
decision.  This claim for an increase was filed by the 
veteran in October 2004.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Generally, a disability must be considered 
in the context of the whole recorded history.  Where, 
however, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  It is 
also noted that staged ratings are appropriate for an 
increased rating claim whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).
The veteran is presently rated as 20 percent disabled for his 
left ankle disability under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271, which rates limitation of extension of the 
ankle.  Moderate limitation of motion of the ankle is rated 
as 10 percent disabling; and marked limitation of motion of 
the ankle is rated as 20 percent disabling.  38 C.F.R. § 
4.71a.  The Board notes that normal ranges of motion of the 
ankle are dorsiflexion from 0 degrees to 20 degrees, and 
plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 
4.71, Plate II.  

The only avenue for an increased rating for the veteran's 
ankle disability is through DC 5270, which provides ratings 
for ankylosis of the ankle.  Ankylosis of the ankle in 
planter flexion less than 30 degrees is to be rated 20 
percent disabling; ankylosis of the ankle in planter flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees, is to be rated 30 percent 
disabling; ankylosis of the ankle in planter flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion, or eversion 
deformity, is to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

The evidence in this case includes VA outpatient treatment 
records and a January 2005 VA examination report.  There are 
no current private treatment records with regard to the 
veteran's ankle disability.  The veteran has reported that 
his treatment for this disability is with the Memphis VA 
Medical Center.  See October 2004 claim.  It appears to the 
Board that all of the VA treatment records for the relevant 
time period are of record.

In an October 2003 VA outpatient report, ankle pain is noted 
and the veteran reported that he previously wore a boot for 
his ankle, but stopped due to back pain associated with the 
boot.  The use of the boot is confirmed in November 2002 
treatment notes, as well as in the January 2005 VA 
examination report.  The veteran was again seen in October 
2004 for left ankle pain.  He was again fitted for a walking 
boot for immobilization at that time.  See November 2004 
outpatient record.  There are no additional outpatient 
records discussing the current severity of the left ankle 
disability.

In January 2005, the veteran was afforded a VA examination.  
The veteran reported constant pain in his left ankle, which 
is exacerbated with ambulation.  He also reported instability 
and was noted as wearing orthopedic shoes at the time of the 
examination, but no bracing device was seen.  Physical 
examination revealed normal hind foot alignment and 
longitudinal arch.  He had strength of 5/5 against resistance 
and some reported tenderness.  His range of motion was noted 
as 15 degrees of eversion out of 15 degrees, 10 degrees of 
inversion out of 15 degrees, ankle dorsiflexion of 10 degrees 
out of 15 degrees, and plantar flexion of 25 degrees out of 
25 degrees.  The report is without any mention of ankylosis.  
The veteran's left ankle disability is manifested by some 
limitation of motion with pain.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).  
While the VA examiner notes that the veteran "may have 
exacerbations of his symptoms that further limit his 
function," there is no indication that the further 
limitations bring him to a disability level that equates to 
ankle ankylosis in plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
Some evidence of this level of disability is required to 
warrant an increased rating for the veteran's left ankle 
disability at any time during the period in question.  

Because clinical evidence shows no ankylosis, and because 
additional functional impairment does not equate to 
ankylosis, the preponderance of the evidence is against the 
veteran's increased rating claim.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application. 
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  The veteran's claim is 
denied.

New and Material Evidence - Service Connection for a Low Back 
Disability
The veteran is seeking to reopen his claim for service 
connection for a low back disability, including as secondary 
to his service-connected left ankle disability.  A claim that 
has been denied, and not appealed, will not be reopened and 
considered on the same factual basis. 38 U.S.C.A. §§ 7104(b), 
7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). The 
veteran filed this claim in October 2004. The same claim was 
previously denied in July 1998 and an appeal was not 
perfected at that time.

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 
513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was last denied in July 1998, because 
there was no evidence of a connection between the back 
disability and service-connected left ankle.  
See July 1998 rating decision.  The veteran attempted to 
reopen this claim in October 2004 and was denied in February 
2005 on the basis that there was no new and material 
evidence. Since the July 1998 denial, which was not 
effectively appealed, relevant evidence has been added to the 
claims folder. In particular, VA outpatient treatment records 
show that the veteran wears a boot for his service-connected 
left ankle.  See November 2002 and October 2004 outpatient 
treatment records.  In October 2003, a VA doctor noted that 
the veteran had stopped using the boot because it caused back 
pain.  These records specifically address the basis of the 
last prior final decision with regard to the veteran's back 
claim.  They suggest that there is a correlation between the 
boot that the veteran uses for his left ankle and the back 
pain that he experiences.  The outpatient treatment notes 
thereby relate to an unestablished fact necessary to 
substantiate the claim, and because this evidence was not in 
the claims folder at the time of the last final appeal, it is 
both new and material to the claim. Accordingly, the claim is 
reopened.  There is, however not enough evidence to decide 
the claim at this time, so the issue of service connection 
for a low back disability is discussed in the remand portion 
below.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with for the new and 
material evidence claim is not warranted. To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of his claim. See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005). In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time. Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

With regard to the claim for an increased rating for the left 
ankle disability, VA fulfilled its duties to notify and 
assist the veteran in the development of his claim.  
Sufficient evidence is available to reach a decision and the 
veteran is not prejudiced by appellate review at this time.

VA sent the veteran a letter In December 2004 informing him 
of the evidence necessary to establish entitlement to an 
increased rating.  The veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf.  
The letter also asked the veteran to send VA any pertinent 
evidence he had regarding his claim.  Thus, this letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2007).  
While the veteran was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
disposition of this issue on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  There 
is no indication in the record that the veteran receives any 
private treatment for his ankle.  He was afforded a VA 
examination in January 2005 and the report is of record.  The 
veteran has been afforded several opportunities, but has not 
notified VA of any additional available relevant records with 
regard to his claim.  

The Board notes that there is evidence that the veteran 
receives Social Security Disability benefits.  Under 
38 C.F.R. § 3.159(c)(2), VA is required to obtain relevant 
evidence in the possession of a federal agency such as the 
Social Security Administration (SSA).  However, in this case, 
the veteran's treatment is with VA and all relevant VA 
treatment records are already contained in the claims folder.  
There is nothing to suggest that there is any relevant 
evidence at the SSA with regard to the left ankle claim.  
Also, the Board notes that the veteran is receiving the 
maximum schedular rating for limitation of motion of the 
ankle.  As discussed above, the only avenue for an increase 
is a showing of ankylosis and the veteran does not allege and 
the evidence does not show that his left ankle is ankylosed.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  




ORDER

Entitlement to an increased rating for traumatic arthritis, 
residual of the left ankle fracture, currently evaluated as 
20 percent disabling, is denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, including as secondary to the service-connected 
left ankle disability; to this extent only, this claim is 
granted.


REMAND

The veteran is seeking service connection for peripheral 
neuropathy, bilateral lower extremities, claimed as numbness 
in toes and feet, including as secondary to the service-
connected left ankle disability, and entitlement to service 
connection for a low back disability, including as secondary 
to the service-connected left ankle disability.  These claims 
are not yet ready for appellate review.

The record contains sporadic private medical evidence of 
treatment for the veteran's claimed disabilities.  There is 
also evidence in 1995 and again in 2005 that he receives 
Social Security Disability benefits.  Because the Social 
Security Administration file may contain relevant medical 
evidence with regard to the veteran's claims, this matter 
must be remanded so that the SSA file can be obtained and 
associated with the claims folder.  38 C.F.R. § 3.159(c)(2) 
(2007).

Also, to date, VA has not afforded the veteran a VA 
examination with regard to the claim for service connection 
for a low back disability.  VA will provide a medical 
examination if it determines that such an examination is 
necessary to decide the claim. A medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain evidence of a current disability or 
recurrent symptoms of a disability, evidence of an event, 
injury or disease in service, and indications that the 
current disability may be associated with the injury in 
service. 38 C.F.R. § 3.159(d) (2007).  In this case, VA 
treatment records show symptoms, radiological reports, and 
diagnoses indicating a back disability.  There is also 
evidence suggesting that the boot the veteran wears for his 
left ankle is associated with the back pain.  However, the 
Board cannot infer a causal connection between the two.  
"BVA panels must consider only independent medical evidence 
to support their findings rather than provide their own 
medical judgment." Colvin v. Derwinski, 1 Vet. App. 171, 172 
(1991).  Because there exists no medical opinion on the 
record as to either the current nature or the etiology of the 
veteran's back disability or the lower extremity peripheral 
neuropathy, a medical opinion assessing the veteran's current 
disability and whether it is in any way related to service, 
or has in any way increased in severity because of service is 
needed.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) (2007), by obtaining the 
Social Security Administration file and 
associating it with the claims folder.

2. Afford the veteran a VA examination to 
determine the current nature and etiology 
of any low back disability and peripheral 
neuropathy of the lower extremities.  The 
physician should diagnose any current back 
disability and then provide an opinion 
regarding the etiology of the veteran's 
back disorder by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's back 
disorder was caused by disease or injury 
during service?  The examiner should also 
render an opinion as to whether any 
current back disability is proximately due 
to or aggravated by the service-connected 
left ankle disability, including the boot 
worn on the left ankle for immobilization.  
    As to the bilateral lower extremity 
peripheral neuropathy, the examiner must 
provide an opinion regarding the etiology 
of any diagnosed lower extremity 
peripheral neuropathy by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
bilateral lower extremity peripheral 
neuropathy was caused by disease or injury 
during service?  The examiner should also 
render an opinion as to whether any 
current bilateral lower extremity 
peripheral neuropathy is proximately due 
to or aggravated by the service-connected 
left ankle disability, including the boot 
worn on the left ankle for immobilization.  
    Complete rationales should be provided 
for any opinions expressed. The examiner 
should render opinions based upon a review 
of the claims folder.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


